DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				    Status of the Application
1.	Acknowledgement is made of the preliminary amendment received on 9/6/2021. Claims 31-58 are pending in this application. Claims 1-30 are canceled. 
Specification
2.	The specification is objected because of the following reasons:
	In par. [0001]: insert UP Patent no. 11,133,313. 
	Appropriate correction is required. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent Number 10,074,653 & claims 1-17 of U.S. Patent Number 11,133,313. Although the claims at issue are not identical, they are not patentably distinct from each other because their claims contenting similar claimed features including asymmetrical bi-stable semiconductor memory cell/a semiconductor memory array including bipolar transistors, common floating gate that stores a charge or lacks of charge as a volatile memory and different performance characteristics between first and second bipolar, etc. The Patent claims mention about gate of a memory cell above the common floating gate, it is obvious there is a structure of a transistor presented in the memory cell. 
Claims 50-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,707,209. Although the claims at issue are not identical, they are not patentably distinct from each other because their claims contenting similar claimed features including an integrated circuit including memory array, bipolar transistors, common floating gate that stores a charge or lacks of charge as a volatile memory and different performance characteristics between first and second bipolar, Schottky contact, and a control circuit, etc. The Patent claims mention about gate of a memory cell above the common floating gate, it is obvious that there is a structure of a transistor presented in the memory cell. 
Current Application 
31. An asymmetric bi-stable semiconductor memory cell comprising:
a transistor comprising a source region, a floating body region, a drain region, and a gate;
a first bipolar device having a first floating base region, a first emitter, and a first collector; and
a second bipolar device having a second floating base region, a second emitter, and a second collector, wherein said first floating base region and said second floating base region comprise a common floating base region and wherein said common floating base region is configured to store a charge or lack of charge as a volatile memory indicative of a state of the asymmetric semiconductor memory cell;
wherein said first collector is common to said second collector;
wherein a state of said asymmetric semiconductor memory cell is maintained through a back- bias applied to said first and second collectors;
wherein performance characteristics of said first bipolar device are different from performance characteristics of said second bipolar device; and
wherein said transistor is usable to access said memory cell.


41. A semiconductor memory array comprising:
a plurality of asymmetric bi-stable semiconductor memory cells arranged in a matrix of rows and columns, wherein each said asymmetric bi-stable semiconductor memory cell includes:
a transistor comprising a source region, a floating body region, a drain region, and a gate;
a first bipolar device having a first floating base region, a first emitter, and a first collector; and
a second bipolar device having a second floating base region, a second emitter, and a second collector, wherein a common floating base region comprises said first floating base region and said second floating base region and wherein said common floating base region is configured to store a charge or lack of charge as a volatile memory indicative of a state of the asymmetric semiconductor memory cell;

wherein said first collector is common to said second collector;

wherein a state of said asymmetric semiconductor memory cell is maintained through a back-bias applied to said first and second collectors;
wherein performance characteristics of said first bipolar device are different from performance characteristics of said second bipolar device;
wherein said first and second collectors are commonly connected to at least two of said memory cells; and
wherein said transistor is usable to access said memory cell.



































50. An integrated circuit comprising:
a semiconductor memory array comprising:

a plurality of asymmetric bi-stable semiconductor memory cells arranged in a matrix of rows and columns, wherein each said asymmetric bi-stable semiconductor memory cell includes:
a transistor comprising a source region, a floating body region, a drain region, and
a gate;
a first bipolar device having a first floating base region, a first emitter, and a first collector; and
a second bipolar device having a second floating base region, a second emitter, and a second collector;
wherein a common floating base region comprises said first floating base region and said second floating base region and wherein said common floating base region is configured to store a charge or lack of charge as a volatile memory indicative of a state of the asymmetric semiconductor memory cell;
wherein said first collector is common to said second collector;
wherein a state of said asymmetric semiconductor memory cell is maintained through a back-bias applied to said first and second collectors;
wherein performance characteristics of said first bipolar device are different from performance characteristics of said second bipolar device;
wherein said first and second collectors are commonly connected to at least two of said memory cells; and
wherein said transistor is usable to access said memory cell; and

a control circuit configured to perform a holding operation on said array.
US Patent No. 10,074,653
1. An asymmetric bi-stable semiconductor memory cell comprising: a first bipolar device having a first floating base region, a first emitter, and a first collector; and a second bipolar device having a second floating base region, a second emitter, and a second collector, wherein said first floating base region and said second floating base region comprise a common floating base region and wherein said common floating base region comprises means for storing a charge or lack of charge as a volatile memory indicative of a state of the asymmetric semiconductor memory cell; wherein said first collector is common to said second collector; wherein at least one of said first bipolar device or second bipolar device maintains a state of said memory cell, and wherein performance characteristics of said first bipolar device are different from performance characteristics of said second bipolar device.









11. A semiconductor memory array comprising: 
a plurality of asymmetric bi-stable semiconductor memory cells arranged in a matrix of rows and columns, wherein each said asymmetric bi-stable semiconductor memory cell includes: 



a first bipolar device having a first floating base region, a first emitter, and a first collector; and 
a second bipolar device having a second floating base region, a second emitter, and a second collector, wherein a common floating base region comprises said first floating base region and said second floating base region and wherein said common floating base region comprises means for storing a charge or lack of charge as a volatile memory indicative of a state of the asymmetric semiconductor memory cell; 
wherein said first collector is common to said second collector; 
wherein at least one of said first bipolar device or second bipolar device maintains a state of said memory cell, 

wherein performance characteristics of said first bipolar device are different from performance characteristics of said second bipolar device; and 
wherein said first and second collectors are commonly connected to at least two of said memory cells.


US Patent No. 11,133,313
1. An asymmetric bi-stable semiconductor memory cell comprising: 
a transistor comprising a source region, a floating body region, a drain region, and a gate; 
a first bipolar device having a first floating base region, a first emitter, and a first collector; and 
a second bipolar device having a second floating base region, a second emitter, and a second collector, 
wherein said first floating base region and said second floating base region comprise a common floating base region and wherein said common floating base region is configured to store a charge or lack of charge as a volatile memory indicative of a state of the asymmetric semiconductor memory cell; 
wherein said first collector is common to said second collector; wherein at least one of said first bipolar device or said second bipolar device maintains a state of said memory cell, 
wherein performance characteristics of said first bipolar device are different from performance characteristics of said second bipolar device; and 
wherein said transistor is usable to access said memory cell.

US Patent No. 10,707,209
1. An integrated circuit comprising: a semiconductor memory array comprising 

a plurality of asymmetric bi-stable semiconductor memory cells arranged in a matrix of rows and columns, wherein each said asymmetric bi-stable semiconductor memory cell includes:  



a first bipolar device having a first floating base region, a first emitter, and a first collector; and 
a second bipolar device having a second floating base region, a second emitter, and a second collector, wherein said first floating base region and said second floating base region comprise a common floating base region and wherein said common floating base region comprises means for storing a charge or lack of charge as a volatile memory indicative of a state of the asymmetric semiconductor memory cell; 
wherein said first collector is common to said second collector; 
wherein at least one of said first bipolar device or second bipolar device maintains a state of said memory cell, and 

wherein performance characteristics of said first bipolar device are different from performance characteristics of said second bipolar device; wherein one of said first emitter or second emitter comprises an electrode electrically connected to said first floating base region and second floating base region, wherein said electrode forms a Schottky contact with said first floating base region and second floating base region; and a control circuit configured to perform a holding operation on said array.


Allowable Subject Matter
4.	Claims 31-58 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
	The closest arts including Nemati et al. (US 6,653,175, directed to stability in thyristor-based memory device, Fig. 1), Fazan et al. (US 6,925,006, directed to semiconductor (memory) device, Fig. 1), Widjaja (US 2008/0123418, directed to memory having both volatile and non-volatile functionality, Fig. 2), Fazan et al. (US 7,184,298, directed to a memory cell, Fig. 3B), Okhonin et al. (US 8,085,594, directed to an integrated device, Fig. 12), Hsu et al. (US 6,617,637, directed to erasable programmable logic device, Fig. 3), and Chen et al. (US 7,903,472, directed to an opening of non-volatile memory, Fig. 4B), individually or in combination, do not meet all claimed features. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/1/22